Citation Nr: 9932526	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  94-39 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected gunshot wound residuals of Muscle Group XX, 
entrance wound to the left lumbar region, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected gunshot wound residuals of Muscle Group XIX, exit 
wound to the abdomen, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to June 
1955.  His decorations include the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1993 rating decision by the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  By that decision, the RO denied 
entitlement to an increased rating for the veteran's service-
connected residuals of a gunshot wound to the abdomen and 
left lumbar region.  The RO also denied service connection 
for arthritis of the lumbar spine, claimed as secondary to 
the veteran's service-connected gunshot wound residuals.

In September 1998, the RO granted service connection for 
degenerative disc disease and osteoarthritis of the lumbar 
spine, secondary to service-connected gunshot wound residuals 
of Muscle Group XIX, and assigned a 20 percent disability 
rating.  As the veteran has not initiated an appeal regarding 
the disability rating or effective date assigned, this matter 
is no longer before the Board.  Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); Barerra v. Gober, 
112 F.3d 1030 (1997).

The Board notes that in September 1998, the RO also denied 
service connection for degenerative disc disease of the 
cervical spine with intermittent radiculitis, claimed as 
secondary to service-connected gunshot wound residuals of 
Muscle Group XX.  To the Board's knowledge, the veteran has 
not submitted a notice of disagreement regarding this 
decision.  As the veteran has not initiated an appeal 
regarding the denial of this claim, this matter is not now 
before the Board.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.302 (1999).


FINDINGS OF FACT

1.  The veteran's service-connected residuals of gunshot 
wound to Muscle Group XIX, exit wound of the left abdomen, 
are manifested by an asymptomatic scar, and subjective 
complaints of pain and discomfort.

2.  The service-connected residuals of gunshot wound to 
Muscle Group XIX, exit wound of the left abdomen, do not 
result in more than moderate disability.

3.  The veteran's service-connected residuals of gunshot 
wound to Muscle Group XX, entrance wound of the left lumbar 
region, are manifested by a tender and painful scar and 
subjective complaints of pain and discomfort.

4.  The service-connected residuals of gunshot wound to 
Muscle Group XIX, entrance wound of the left lumbar region, 
do not result in more than moderate disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for the residuals of a gunshot wound to Muscle Group 
XIX, exit wound of the left abdomen, have not been met.  38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.55, 4.56 
and Diagnostic Code 5319 (1996) amended by 38 C.F.R. §§ 4.55, 
4.56 and Diagnostic Code 5319 (1999).

2.  The schedular criteria for a rating in excess of 20 
percent for residuals of a gunshot wound to Muscle Group XX, 
entrance wound of the left lumbar region have not been met.  
38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.7, 4.55, 4.56 and 
Diagnostic Code 5320 (1996) amended by 38 C.F.R. §§ 4.55, 
4.56 and Diagnostic Code5320 (1999).

3.  A combined disability rating of 40 percent is warranted 
for the veteran's affected muscle groups (Muscle Groups XX 
and XIX).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.55(a) (1996) 
amended by 38 C.F.R. § 4.55(e) (1999).

4.  A separate disability rating of 10 percent is warranted 
for the veteran's 3-inch entrance wound scar in the left 
lumbar region.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board concludes that the veteran's claims are 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  Bruce v. 
West, 11 Vet. App. 405, 409 (1998); Proscelle v. Derwinski, 
2 Vet. App. 629, 631-632 (1992).

Since the claims are well grounded, the VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  During the pendency of 
this appeal, the veteran has been provided with several VA 
physical examinations and a recent private physical 
examination.  There is now ample medical and other evidence 
of record, and the veteran has been provided with a full 
opportunity to present evidence and argument in support of 
this claim.  The Board finds that no further development is 
required in order to comply with VA's duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

Factual Background

On February 12, 1951, the veteran received a gunshot wound to 
the left lower abdomen as a result of enemy small arms fire 
while serving in Nonju, Korea.  Service medical records 
reflect that he was immediately sent to the 121st Evacuation 
Hospital where a laparotomy was performed through left upper 
rectus incision.  A single hole was reportedly found in the 
distal descending colon, but no bowel injuries were 
reportedly present.  The veteran was then transferred to the 
4th Field Hospital and then the Tokyo Army Hospital where he 
received further treatment.  The treating physician noted 
that his colotomy was working well and that he was 
ambulatory.  The veteran was then transferred to the William 
Beaumont Army Hospital in Texas where he arrived on March 8, 
1951.  On March 13th, he underwent an extraperitoneal closure 
of colotomy, and on May 1, 1951, he was discharged to duty.  
The final diagnosis was noted to be "[gunshot] wound, 
penetrating peft lower quadrant with perforation of 
descending colon, no artery or nerve involvement."  
Following a physical examination in November 1951, an 
examiner noted that the veteran had no residuals from his 
abdominal operation and should be on full duty.

In March 1953, the veteran was hospitalized following 
continuous complaints of low back pain.  A diagnosis of 
"back pain, possible result of injury; possible hysteria" 
was noted.  X-rays of the lumbosacral spine revealed that all 
of the bony structures including the spinous process were 
smoothly contoured without evidence of a previous gunshot 
wound.  X-rays also reportedly revealed no evidence of 
arthritis or degenerative changes.  The physician noted that 
it was "obvious" that the back injury did not involve any 
part of the vertebral column.

In July 1955, a VA physical examination was conducted.  The 
VA physician noted a 7-inch left paramedian scar extending 
from 3 inches below the umbilici to 4 inches above it.  The 
VA physician also noted a 4-inch horizontal scar in the left 
flank at the level of the umbilici and a 31/2-inch horizontal 
scar in the left lumbar region at the level of L-4, which was 
noted to be the entrance wound of the bullet.  All scars were 
found to be firm, well healed, and asymptomatic.

In August 1955, the RO granted service connection for "scars 
left laparotomy and colotomy and left lumbar region well 
healed residuals [gunshot wound] perforating abdomen muscle 
group XIX."  The RO found that the veteran had sustained 
moderate muscle damage to Muscle Group XIX and assigned a 10 
percent disability evaluation.

In August 1992, the veteran filed a claim of entitlement to 
an increased evaluation for his service-connected gunshot 
wound residuals.  He contended that his shrapnel wound 
injuries were causing increasing pain in his legs and back.

In October 1992, a VA neurological examination was performed.  
The veteran reported recurring episodes of severe right lower 
back pain that reportedly lasted two or three weeks at a 
time.  He further reported that the pain he felt during these 
episodes radiated down into his lower left leg and foot.  
Upon examination, the VA neurologist observed a 7-cm. 
oblique, entry gunshot wound scar on the low back area.  The 
VA neurologist also noted several surgical scars over the 
abdomen area, including a 17 cm. long vertical scar on the 
left side, a 15 cm. oblique scar on the right lower abdomen, 
and an 8 cm. oblique well-healed scar on the left flank.  
Neurological and sensory examinations were normal, although 
x-rays reportedly revealed degenerative osteoarthritis of the 
lumbar vertebrae.

In November 1993, the veteran was provided with a personal 
hearing at the RO.  His accredited representative asserted 
that the veteran has never been properly evaluated for his 
gunshot wound injury.  The representative explained that 
although he was service-connected for an injury to Muscle 
Group XIX, which corresponds to the location of his exit 
wound, the veteran actually suffered a through and through 
gunshot wound that also affected Muscle Group XX, which 
corresponds to the location of his entrance wound.  The 
representative requested that the veteran be granted a 
separate disability evaluation for his injury to Muscle Group 
XX in addition to his presently assigned 10 percent 
evaluation for injury to Muscle Group XIX.  The veteran's 
representative further testified that the veteran should be 
granted service connection for arthritis of the lumbar spine 
as the medical evidence showed that his arthritis manifested 
itself only in the area near his in-service injury rather 
than throughout his body.  The veteran testified that he was 
also suffering from pain in his left knee and a resulting 
limp, which he contended were due to his back injury and 
gunshot wound.

In December 1993, the veteran was provided with a VA 
dermatology examination in which the VA dermatologist noted 
seven separate scars on the veteran's abdomen and back.  The 
first scar was an 8 cm. by 1 cm,. diagonal scar on the left 
side of the lower back, which reportedly appeared sclerotic 
with mottled pigmentation.  The VA dermatologist also 
observed two longitudinal 16-cm. hyperpigmented, atrophic and 
sclerotic incision scars with dimpling on each side of the 
midline and anterior abdomen.  The VA dermatologist further 
observed a 14 cm. horizontal scar in the right lower quadrant 
of the abdomen and a 10 cm. by 1 cm. scar in the left lower 
quadrant, which were both noted to be hyperpigmented and 
sclerotic.  The VA dermatologist also observed two 3 cm. 
linear horizontal scars on the right upper quadrant. 

Upon examination, the December 1993 VA dermatologist found no 
evidence of adherence or herniation in any of the veteran's 
scars.  Objective examination was negative for any evidence 
that the scars were tender or painful, and the VA 
dermatologist found no limitation of function in the parts 
affected.  The VA dermatologist also found no evidence of 
ulceration or inflammation, but did note that all scars 
appeared mildly depressed with two of them having heavy areas 
of dimpling.

In December 1993, the veteran was also provided with a VA 
orthopedic examination.  Upon examination, straight leg 
raising was noted to be to only 45 degrees at first on the 
left and 90 degrees on the right.  However, the VA physician 
noted that when he was sitting on the couch, the veteran 
could flex his hips to 90 degrees, which reportedly indicated 
to the physician that he was not cooperating fully.  
Regarding muscle power, the VA physician found diminished 
plantar flexion and dorsiflexion in the left ankle.  X-rays 
reportedly revealed some degenerative vertebral spurring and 
spine stenosis in the lumbar spine, but the VA physician 
found no obvious evidence of bony injury to the lumbar spine.  
The VA physician concluded that he was unable to attribute 
the veteran's back pain and leg pain to his in-service 
gunshot wound.  However, he found that it was possible that 
the bullet might have traversed the left pelvis, and that he 
might have injured the lumbosacral plexus.

In a March 1994 rating decision, the RO denied an increased 
evaluation for the veteran's service-connected gunshot wound 
residuals to Muscle Group XIX and assigned a separate 
disability evaluation of 20 percent for gunshot wound 
residuals to Muscle Group XX.

In July 1997, another VA orthopedic examination was 
conducted.  Upon examination, the VA physician noted several 
scars over the abdominal area and back, all of which were 
found to be well-healed but fairly deformed.  Straight leg 
raising was noted to be positive on both sides, with evidence 
of muscle spasm found in the low back.  X-rays reportedly 
revealed multiple discogencic disease at C3-C4, C4-C5, and 
L5-S1.  The VA physician diagnosed the veteran with multiple 
discogenic disease of the cervical and lumbar spines, and 
multiple scars of the abdomen and back.  

In March 1998, another VA physical examination was conducted.  
Upon examination, the VA physician noted some tenderness in 
the 21/2-inch scar at the lumbosacral level oblique, which 
started at the midline and went to the left.  Some limitation 
of motion was noted in the back, which was accompanied by 
complaints of pain.  X-rays reportedly revealed degenerative 
disc disease.  The VA physician's clinical impression was 
degenerative disc disease of the lumbar spine and status post 
gunshot wound, all soft tissue.  The VA physician noted that 
the veteran's degenerative disc disease was not related to 
his gunshot wound but was instead a consequence of the aging 
process.

In June 1998, the veteran was examined by Dr. F.W., a private 
physician.  Dr. F.W. noted that the veteran's low back and 
neck pain reportedly extended into the left posterior buttock 
area and into the left lower leg.  The veteran indicated that 
this pain reportedly began approximately two to three years 
after he received a gunshot wound in Korea.  Dr. F.W. noted 
that the veteran was now experiencing low back pain on a 
regular basis, which the veteran believed to be related to 
his in-service gunshot wound.

Upon examination, Dr. F.W. noted a transverse 3-inch scar in 
the veteran's low back, which was hypersensitive to touch.  
Multiple abdominal scars were also noted, which were found to 
be deforming and well healed with no evidence of herniation 
or pain.  Some limitation of motion was noted in the lumbar 
spine, which was reportedly accompanied by complaints of pain 
on movement.  No significant atrophy was found in the left 
thigh or calf, and full range of motion was noted in the 
hips.  Following physical examination and a review of the 
claim's folder, Dr. F.W. concluded that the veteran's gunshot 
wound to the abdominal musculature and low back have had a 
causative effect in regard to the development of degenerative 
arthritis in the low back.  However, Dr. F.W. also concluded 
that there was no evidence of nerve root disability secondary 
to the gunshot wound per se, and that his episodic radicular 
symptoms are felt to be related to the degenerative disc 
disease and facet arthritis producing spinal stenosis.  The 
VA physician further noted that he saw no evidence of a 
relationship between the veteran's degenerative disc disease 
of the cervical spine and his service-connected gunshot 
wound.

In a September 1998 rating decision, the RO granted service 
connection for degenerative disc disease, osteoarthritis, 
terminal lumbar segments of the spine with spinal stenosis, 
secondary to service-connected gunshot wound residuals of 
Muscle Group XIX, and assigned a 20 percent disability 
rating.  The RO also denied service connection for 
degenerative disc disease of the cervical spine, which was 
also claimed on a secondary basis.  These conclusions were 
based upon the Dr. F.W.'s findings during the June 1998 
examination.

In an Appellant's Brief submitted by the veteran's 
representative in October 1999, the representative contended 
that the veteran should be assigned a separate 10 percent 
disability rating for his 3-inch entrance wound scar in the 
left lumbar region based upon Dr. F.W.'s June 1998 
examination report.  The representative also contended that 
because the veteran's muscle group injuries occurred in the 
same anatomical region the special provisions of 38 C.F.R. 
§ 4.55 apply.
Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1999), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3 (1999).

The veteran is currently service connected for the residuals 
of a gunshot wound to his low back and abdomen.  Gunshot 
wounds often result in impairment of muscle, bone and/or 
nerve.  Through and through wounds and other wounds of the 
deeper structures almost invariably destroy parts of muscle 
groups. See 38 C.F.R. § 4.47 (1999).  Muscle Group damage is 
categorized as slight, moderate, moderately severe and/or 
severe and evaluated accordingly under 38 C.F.R. § 4.56.  
Evaluation of residuals of gunshot wound injuries includes 
consideration of resulting impairment to the muscles, bones, 
joints and/or nerves, as well as the deeper structures and 
residual symptomatic scarring.  See 38 C.F.R. §§ 4.44, 4.45, 
4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (1999).  In 
considering the residuals of such injuries, it is essential 
to trace the medical-industrial history of the disabled 
person from the original injury, considering the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41 (1999).

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include five muscle groups for the torso and neck (Diagnostic 
Codes 5319 through 5323).  See 38 C.F.R. § 4.55(b).  For 
muscle group injuries in different anatomical regions which 
do not act upon ankylosed joints, each muscle group injury 
shall be separately rated and the ratings combined only under 
the provisions of 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.55(f).  
For compensable muscle groups which are in the same 
anatomical region but do not act on the same joint, the 
evaluation of the most severely injured muscle group will be 
increased one level and used as the combined evaluation for 
the affected muscle groups.  See 38 C.F.R. § 4.55(e).

The rating criteria for muscle group injuries were changed 
effective July 13, 1997, during the pendency of this appeal.  
62 Fed. Reg. No. 106, 30235-30240 (June 3, 1997). [codified 
at 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-5329; 
38 C.F.R. §§ 4.47-4.54, 4.72 were removed and reserved].  The 
defined purpose of these changes was to incorporate updates 
in medical terminology, advances in medical science, and to 
clarify ambiguous criteria.  The comments also clarify that 
such were not intended as substantive changes.  See 62 Fed. 
Reg No. 106, 3-225-30237.

As revised, 38 C.F.R. § 4.56 now provides as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal; (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged; (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles.  (i) Type of injury.  
Simple wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.

38 C.F.R. § 4.56, as amended at 62 Fed. Reg. 30235 (June 3, 
1997).

Pursuant to Diagnostic Code 5319, Muscle Group XIX refers to 
the muscles of the abdominal wall and includes: rectus 
abdominis; external oblique; internal oblique; transversalis; 
and the quadratus lumborum.  The function of this muscle 
group is for support and compression of abdominal wall and 
lower thorax; flexion and lateral motions of spine; and 
synergists in strong downward movements of arm.  The 10 
percent rating contemplates a moderate disability of muscle 
group XIX.  A 30 percent rating contemplates a moderately 
severe disability of muscle group XIX.  A 50 percent rating, 
the highest rating assignable under this diagnostic code, 
contemplates a severe disability of muscle group XIX.  38 
C.F.R. § 4.73, Diagnostic Code 5319 (1999); 38 C.F.R. § 4.73, 
Diagnostic Code 5319 (1996).

Pursuant to Diagnostic Code 5320, Muscle Group XX involves 
the spinal muscles: sacrospinalis (erector spinae and its 
prolongations in thoracic and cervical regions).  The 
function of this muscle group is postural support of body, 
and extension and lateral movements of spine.  A 20 percent 
rating contemplates a moderate disability of muscle group XX 
of the lumbar region.  A 40 percent rating contemplates a 
moderately severe disability of muscle group XX of the lumbar 
region.  A 60 percent rating, the highest rating assignable 
under this diagnostic code, contemplates a severe disability 
of muscle group XX of the lumbar region.  38 C.F.R. § 4.73, 
Diagnostic Code 5320 (1999); 38 C.F.R. § 4.73, Diagnostic 
Code 5320 (1996).

The Court has held that when the regulations concerning 
entitlement to a higher rating undergo a substantive change 
during the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria which is to his 
advantage.  Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991).  
The Board finds that in this case, 38 C.F.R. §§ 4.55, 4.56, 
4.72, 4.73 and applicable diagnostic codes have not undergone 
any substantive changes.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial poorly nourished scars with repeated ulceration.  
Under Diagnostic Code 7804, a 10 percent evaluation may be 
assigned for scars which are superficial, tender and painful 
on objective demonstration.  Diagnostic Code 7805 provides 
that a rating for scars is based upon the limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  See 38 C.F.R. § 4.14 (1999).  In Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), the Court held that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102. 4.5.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The veteran is seeking increased ratings for his service-
connected gunshot wound residuals of Muscle Group XX, 
entrance wound to the left lumbar region, which are currently 
evaluated as 20 percent disabling, and his service-connected 
gunshot wound residuals of Muscle Group XIX, exit wound to 
the abdomen, which are currently evaluated as 10 percent 
disabling.  He contends that he has been experiencing 
recurrent pain in his lower back, which extends down into his 
left leg, and that this pain is due to his service-connected 
gunshot wound residuals.

The Board notes that at the time the veteran initially filed 
his claim for an increased rating in August 1992, he was 
rated at 10 percent for a moderate injury to Muscle Group XIX 
under 38 C.F.R. § 4.73, Diagnostic Code 5319.  The Board 
notes that this award has been in effect since June 1955, and 
is thus protected from reduction absent a showing of fraud.  
See 38 C.F.R. § 3.951 (1999).  During the pendency of this 
appeal, the RO granted a separate evaluation of 20 percent 
for moderate injury to Muscle Group XX under Diagnostic Code 
5320.  

As noted above, the veteran is currently rated for a 
"moderate injury" to both muscle groups, which contemplates 
a through and through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection; service department 
record or other evidence of in-service treatment for the 
wound and record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability (loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles); and entrance and exit scars, small or linear, 
indicating short track of missile through muscle tissue.  A 
moderate muscle injury also contemplates some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

In order to warrant the next highest evaluation for a 
"moderately severe" muscle injury, the veteran's disability 
would have to be characterized by a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring; service department record or other evidence showing 
hospitalization for a prolonged period for treatment of wound 
and record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined above and, if 
present, evidence of inability to keep up with work 
requirements; and objective findings of entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups, indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side, and tests of strength and 
endurance compared with sound side that demonstrate positive 
evidence of impairment.

After reviewing the record, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for either of the veteran's service-connected 
muscle group injuries based upon his increased symptoms in 
his low back and left leg.  The Board acknowledges that there 
is ample medical evidence of record, including several VA 
examination reports, which provide objective support for the 
veteran's complaints of increasing pain, weakness, and 
limitation of motion in his low back and left leg.  However, 
the Board notes that the several VA examinations of record 
were conducted in regard to both the veteran's service-
connected muscle group injuries and his service-connected 
degenerative disc disease of the lumbar spine, and the 
reports from these examinations fail to differentiate between 
which of the veteran's symptoms are attributable to his 
muscle group injuries and which symptoms are attributable to 
his degenerative disc disease. 

Thus, the Board finds that the most probative evidence of 
record to be the report from Dr. F.W., the private physician 
who conducted the veteran's most recent physical examination.  
After reviewing the veteran's claim's folder and conducting a 
thorough physical examination, Dr. F.W. concluded that there 
was no evidence of a nerve root disability secondary to the 
gunshot wound per se, and that the veteran's episodic 
radicular symptoms are more likely related to the 
degenerative disc disease and facet arthritis producing 
spinal stenosis.  

As noted above, the veteran is currently service-connected 
for degenerative disc disease and osteoarthritis of the 
lumbar spine with spinal stenosis, which is currently 
evaluated as 20 percent disabling.  

Because the veteran's low back and left leg symptoms have 
been specifically attributed to his degenerative disc 
disease, for which he is already assigned a separate 20 
percent disability rating, and because Dr. F.W. concluded 
that there was no evidence of any additional nerve root 
disability that was directly related to his muscle group 
injuries, the Board finds that to grant an increased 
evaluation for his muscle injuries based upon his low back 
and left leg symptoms would violate the anti-pyramiding 
provisions of 38 C.F.R. § 4.14 by compensating the veteran 
twice for the same disability.  

The Board notes that Dr. F. W.'s opinion appears to be 
consistent with the other medical evidence of record.  In 
particular, the Board finds that his opinion is supported by 
the findings of the December 1993 VA examiner who indicated 
that he was unable to attribute the veteran's pain in his low 
back and left leg to his in-service gunshot wound.  Dr. 
F.W.'s view also appears to be consistent with the findings 
of the July 1997 and March 1998 VA physicians, who diagnosed 
the veteran with degenerative disc disease and scarring, but 
failed to diagnose any additional residuals to his gunshot 
wound injuries.  In particular, the Board finds that Dr. 
F.W.'s conclusions appear to be strongly supported by the 
findings of the October 1992 VA neurologist, who noted that 
x-rays revealed evidence of degenerative disc disease but 
found that both neurological and sensory examinations were 
normal.  In fact, the only residual disability that was ever 
directly attributed to the veteran's service-connected 
gunshot wound injury by these VA physicians were the 
veteran's scars, which were generally found to be 
asymptomatic upon examination.

Therefore, as the veteran's reported low back and left leg 
symptoms have been specifically attributed to his 
degenerative disc disease rather than his muscle group 
injuries, the Board concludes that the veteran's service-
connected residuals of gunshot wounds to Muscle Groups XIX 
and XX remain appropriately evaluated as "moderate 
injuries" for a through and through or deep penetrating 
wound of short track from a single bullet with entrance and 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  The Board also concludes that 
the preponderance of the evidence is against an increased 
evaluation for "moderately severe" injuries of the muscle 
groups.  This is based on the lack of any consistent symptoms 
or loss of strength or endurance that have been attributed to 
his muscle injuries rather than his degenerative disc 
disease; and the lack of indications of loss of deep fascia, 
muscle substance, or normal firm resistance.

The Board has also considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath, 1 
Vet. App. at 589.  In particular, the Board has considered 
the representative's contention that a separate disability 
rating should be assigned for the 3-inch scar in the left 
side of the lumbar region, which was noted by Dr. F.W. to be 
hypersensitive to touch.  See Esteban, 6 Vet. App. at 262.  
The Board notes that this is supported by the findings of the 
March 1998 VA physician, who found some tenderness in a 21/2-
inch scar at the lumbosacral level oblique.  Therefore, 
although the earlier VA examinations conducted in December 
1993 and the July 1997 revealed each of the veteran's scars 
to be well-healed and without tenderness, the Board finds the 
more recent examinations to be more probative as to the 
current state of the veteran's 3-inch scar in the lumbar 
region.  See Francisco, 7 Vet. App. 58.  Thus, the Board 
concludes that a separate rating of 10 is warranted under 
Diagnostic Code 7804 for the veteran's 3-inch entrance wound 
scar at the lumbosacral level of his back, which has been 
shown to be tender and painful on objective demonstration. 

The Board has also considered whether separate disability 
ratings are warranted for the veteran's other scars, 
including his exit wound scar located on his abdomen and his 
several surgical incision scars.  However, the Board notes 
that the 1993 VA dermatologist and the other physicians of 
record all found no evidence of any pain or tenderness in 
these scars.  The VA dermatologist also specifically noted 
that there was no evidence of inflammation or ulceration in 
any of the scars.  Thus, the Board concludes that there is no 
evidence to warrant separate evaluations for the veteran's 
other scars under Diagnostic Codes 7803 or 7804.  
Furthermore, the Board notes that the 1993 VA dermatologist 
also concluded that there was no evidence of functional loss 
due to any of these scars, and there is no medical evidence 
of record that indicates otherwise.  Thus, the Board 
concludes that there is no evidence to warrant separate 
evaluations under Diagnostic Code 7805.  

The Board wishes to note that it is cognizant of the fact 
that several VA physicians noted some mild disfigurement due 
to the veteran's scarring.  However, the Board notes that a 
separate disability evaluation based upon disfigurement is 
only available in the case of disfiguring scars of the head, 
face, or neck, whereas the veteran's scars are limited to his 
abdomen and lower back.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (1999).  Without any evidence of either pain or 
tenderness upon objective evaluation, or evidence of repeated 
ulceration or additional functional loss, the Board finds 
that the preponderance of the evidence is against separate 
disability evaluations for both the veteran's exit wound scar 
and his surgical incision scars.

The Board has also considered the representative's contention 
that because the veteran's two muscle group injuries occurred 
in the same anatomical region, the special provisions of 
38 C.F.R. § 4.55 apply, which would warrant a higher 
evaluation for the veteran's service-connected gunshot wound 
residuals.  Specifically, the representative points to 
38 C.F.R. § 4.55(e) [formerly codified as 38 C.F.R. §  4.55 
(a) (1996)], which provides that for compensable muscle 
groups which are in the same anatomical region but do not act 
on the same joint, the evaluation of the most severely 
injured muscle group will be increased one level and used as 
the combined evaluation for the affected muscle groups.  
Because 38 C.F.R. § 4.55 defines Muscle Groups XX and XIX as 
part of the same anatomical region, the Board finds that the 
veteran's representative is correct, and that the provisions 
of § 4.55 do apply in this case.  Therefore, the Board 
concludes that the veteran's injury to Muscle Group XX, which 
the Board finds to be the more severe injury due the presence 
of a tender entrance wound scar in the lumbar region, should 
be increased to the next highest evaluation, which is a 40 
percent disability rating under Diagnostic Code 5320.  The 
Board further concludes that pursuant to 38 C.F.R. § 4.55(e), 
this 40 percent rating under Diagnostic Code 5320 will be 
used as the combined evaluation for the veteran's affected 
muscle groups, in this case XX and XIX, and that these muscle 
groups will accordingly no longer be assigned separate 
disability evaluations of 10 and 20 percent, respectively.

In summary, the Board concludes that the preponderance of the 
evidence is against increased evaluations for the veteran's 
service-connected gunshot wound residuals to Muscle Groups XX 
and XIX under the criteria of 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Codes 5319 and 5320.  The Board also concludes, 
however, that a combined evaluation of 40 percent is 
warranted for the veteran's gunshot wound residuals to Muscle 
Groups XX and XIX pursuant to 38 C.F.R. § 4.55(e).  
In addition, the Board finds that a separate evaluation of 10 
percent is warranted for the veteran's 3-inch entrance wound 
scar in the lumbar region.


ORDER

A combined disability rating of 40 percent is warranted for 
the veteran's service-connected gunshot wound residuals to 
Muscle Group XX, entrance wound to the left lumbar region, 
and Muscle Group XIX, exit wound to the abdomen, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

A separate disability rating of 10 percent is warranted for 
the veteran's 3-inch entrance wound scar in the left lumbar 
region, subject to controlling regulations applicable to the 
payment of monetary benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

